Citation Nr: 0632467	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-06 329	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected sacroiliac syndrome.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from March 1980 to 
August 2001.  

In December 2005, the Board of Veterans' Appeals (Board) 
remanded the issues listed on the title page to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran currently is shown to have a left knee 
condition manifested by recurrent pain and swelling that as 
likely as not had its clinical onset during this extensive 
period of active service.  

2.  The service-connected sacroiliac syndrome currently is 
not shown to be productive of a limitation of flexion of the 
thoracolumbar spine greater than 30 degrees or favorable 
ankylosis of the thoracolumbar spine; a service-connected 
disability picture reflected by findings of listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position or abnormal mobility on forced motion has not been 
demonstrated at any time during the course of this appeal.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
left knee disability manifested by recurrent pain and 
swelling is due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2006).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for the service-connected sacroiliac 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a 
including Diagnostic Codes 5010-5292 (2003); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a including Diagnostic Code 5236 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In September 2001, the RO sent the veteran a letter in which 
he was informed of the requirements needed to establish 
entitlement to service connection.  In July 2004, the RO sent 
the veteran a letter, with a copy to his representative, in 
which he was informed of the requirements needed to establish 
entitlement to an increased rating and to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get additional evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  No 
additional private medical evidence was received from the 
veteran.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The July 2004 letter said 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  

The veteran was not informed in a letter of the applicable 
regulations on disability ratings and effective dates if 
either of his claims was granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, since the veteran's claims for service connection 
for left knee disability and for an initial rating in excess 
of 20 percent for service-connected sacroiliac syndrome are 
being denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
pertinent VA examination was conducted in April 2006.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issues addressed 
herein.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that VA has complied with general due 
process considerations.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran has contended, including at his September 2003 
hearing in Washington, D.C., that he has a left knee 
disability that began in service.  

The veteran's service medical records show that he complained 
of left knee pain without recent trauma in May 1987, and 
examination showed full range of motion with a normal gait 
and without crepitus or instability.  Chondromalacia patella 
was diagnosed.  No subsequent left knee problems were 
reported in service, and the veteran's lower extremities were 
normal on medical examinations in October 1991 and September 
1995.  

When examined by VA in November 2001, the veteran's 
complaints did not include left knee disability.  
Consequently, his left knee was not examined, and there is no 
diagnosis involving the left knee.  

On VA examination in July 2004, the veteran complained of 
recurrent left knee pain and swelling since approximately 
1988.  An examination of the left knee did not reveal any 
tenderness, swelling, deformity or instability.  Active range 
of motion was from 5-110 degrees, while passive motion was 
from 0-120 degrees.  

The X-ray studies of the left knee were considered to be 
within normal limits.  The diagnosis was that of recurrent 
left knee pain and swelling.  

On VA examination in April 2006, the examiner, who had 
reviewed the claims file and noted the veteran's treatment in 
May 1987 for chondromalacia patella, reported a full range of 
motion for the left knee without instability or x-ray 
abnormality.  

The examiner diagnosed chronic complaints of anterior left 
knee pain with the exact diagnosis as unclear and concluded 
that, because the only service treatment for left knee 
disability was in May 1987, because the initial postservice 
complaints of left knee disability were a number of years 
after May 1987, and because of the examination and x-ray 
findings in April 2006, it would be speculative to say that 
the veteran's current left knee condition is due to service.  

However, the Board finds, based on its review of the record, 
that this case has presented a continuity of left knee 
symptoms consisting of recurrent pain and swelling since the 
completion of the veteran's extensive period of active 
service.  As such, the Board finds the evidentiary record to 
be in relative equipoise in showing that the veteran has 
current left knee disability manifested by recurrent pain and 
swelling that as likely as not had its clinical onset during 
service.  

Consequently, in resolving all reasonable doubt in the 
veteran's favor, service connection for a left knee 
disability is warranted.  


Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In considering 
the severity of a disability it is essential to trace the 
medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2006).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  


Schedular Criteria

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  68 Fed. Reg. 51454-51458 (2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO, in the June 2006 Supplemental Statement of the Case, 
addressed the veteran's claims for increase for the lumbar 
spine under both the old criteria in the Schedule and the 
current regulations.  Therefore, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 26, 2003 in our appellate adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the previous rating criteria for a lumbar spine 
disorder, slight limitation of the motion of the lumbar spine 
was assigned a 10 percent disability rating.  A 20 percent 
evaluation was assigned for moderate limitation of motion, 
and a 40 percent evaluation was assigned for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  

Also under the previous criteria, the identical criteria are 
applicable to Diagnostic Codes 5294 and 5295 (sacroiliac 
injury and weakness and lumbosacral strain respectively).  38 
C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295.  Under these 
criteria, an evaluation of 40 percent was warranted for a 
sacroiliac injury and weakness manifested by listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion; a 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position; a 10 percent 
evaluation was assigned when there was characteristic pain on 
motion.  38 C.F.R. § 4.71a (2003).  

Under the revised rating criteria for the spine beginning on 
September 26, 2003, a 100 percent evaluation is assigned for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  

A 40 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is 30 degrees or less or for 
favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 10 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or the combined range of motion of 
the thoracolumbar spine is greater than 120 degrees but not 
greater than 235 degrees, or with muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5236 (2006).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2006); see also 38 C.F.R. § 4.71a, Plate V (2006).  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5236, Note 
(2) (2006).  


The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

The notes to the revised rating criteria for disabilities of 
the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, Note (1) (2006).  Each range of motion measurement 
is rounded to the nearest five degrees.  Id. at Note (4) 
(2006).  


Analysis

A December 2001 rating decision granted entitlement to 
service connection for sacroiliac syndrome and assigned a 10 
percent evaluation effective on September 1, 2001.  Based on 
the Board's December 2005 decision, a January 2006 rating 
decision assigned a 20 percent rating for sacroiliac syndrome 
effective on September 1, 2001.  

On VA examination in November 2001, forward flexion of the 
lumbar spine was 60 degrees, backward extension was 20 
degrees, lateral flexion was 20 degrees to each side, and 
bilateral rotation was 50 degrees.  The X-ray studies of the 
lumbar spine showed degenerative changes.  

When examined by VA in July 2004, motion of the lumbar spine 
was the same as in November 2001, except that bilateral 
rotation was to 40 degrees.  Lumbar examination by VA in 
April 2006 revealed forward flexion to 40 degrees, backward 
extension to 10-15 degrees, and bending to either side of 15 
degrees.  

Based on the range of motion findings on examination in 
November 2001, such as forward flexion of 60 degrees, which 
is the only medical evidence between service discharge and 
September 26, 2003, the veteran did not have more than 
moderate limitation of motion under Diagnostic Code 5292.  

Moreover, since there was no evidence of the severe 
symptomatology required for a 40 percent evaluation for 
sacroiliac disability, such as listing of the whole spine to 
the opposite side, marked limitation of forward bending in 
the standing position, or abnormal mobility on forced motion, 
an evaluation in excess of 20 percent could not be assigned 
under Diagnostic Code 5294.  

Turning to the evidence beginning September 26, 2003, the 
Board notes that a 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is between 30 and 60 
degrees.  To warrant a higher rating of 40 percent, there 
would need to be evidence of either limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis, meaning immobility, of the entire 
thoracolumbar spine.  

However, the evidence after September 26, 2003, which 
consists of VA examinations in July 2004 and April 2006, 
shows forward flexion of the thoracolumbar spine to 60 
degrees in July 2004 and to 40 degrees in April 2006; there 
is no evidence of ankylosis of the thoracolumbar spine.  

The Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Because there is no 
medical evidence of vertebral fracture, ankylosis, or 
intervertebral disc syndrome, the Board finds that another 
rating code is not more appropriate for sacroiliac syndrome 
under either the old or schedular criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5289, 5293 (2002); see also 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

Additionally, a separate rating is not warranted for the 
neurological manifestations of the veteran's sacroiliac 
syndrome because there is no medical evidence of 
radiculopathy.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
Note (1) (2006).  

Since the medical evidence of record relied on by the Board 
is generally consistent and does not show any significant 
increase or decrease in symptomatology that would fulfill the 
requirements for an evaluation in excess of 20 percent under 
any applicable rating criteria involving the veteran's low 
back disability during the appeal period, the Board concludes 
that staged ratings are not warranted for the veteran's 
service-connected sacroiliac syndrome.  See Fenderson, 12 
Vet. App. 119 (1999).  

An increased evaluation can, as noted above, also be assigned 
for a disability rated due to loss of functional use and 
limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

It was, however, concluded by the VA examiner in both July 
2004 and April 2006 that there was no additional decrease in 
back motion due to weakness, fatigability, decreased 
endurance, incoordination, or flare-ups.  Consequently, an 
initial rating in excess of 20 percent is also not warranted 
for service-connected sacroiliac syndrome based on the 
factors discussed in DeLuca.  



ORDER

Service connection for a left knee disability manifested by 
recurrent pain and swelling is granted.  

An initial evaluation in excess of 20 percent for service-
connected sacroiliac syndrome is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


